Exhibit 10.13

 

 

 

 

PURCHASE AGREEMENT

BY AND AMONG

CHARLOTTE RUSSE, INC.,

AND

FOREVER 21 RETAIL, INC.

 

 

 

 

DATED

June 29, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

PURCHASE OF ASSETS

   2   

1.1 Assets Purchased

   2   

1.2 Purchase Price

   3   

1.3 Excluded Assets

   3   

1.4 Assumption of Liabilities

   3   

1.5 Retained Liabilities

   4   

1.6 Apportionments

   4   

1.7 Payment of Apportionments

   5   

1.8 Sales and Transfer Taxes

   6   

1.9 Guarantee

   6   

1.10 Escrow Agreement

   6   

1.11 Certifications

   6

2.

  

Effective Dates

   6   

2.1 Effective Dates

   6   

2.2 Effective Date Deliveries by the Company

   7   

2.3 Effective Date Deliveries by Purchaser

   9

3.

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   10   

3.1 Organization

   10   

3.2 Authority

   10   

3.3 No Conflict

   10   

3.4 Contracts and Commitments

   10   

3.5 Title

   10   

3.6 Compliance with Laws and Court Orders

   11   

3.7 Required Consents, Licenses and Permits and Orders

   11

 

i



--------------------------------------------------------------------------------

  

3.8 Employee Matters

   11   

3.9 Labor Matters

   11   

3.10 Property

   11   

3.11 Obligations due under the Leases

   12   

3.12 Absence of Litigation

   12   

3.13 FF&E

   13   

3.14 Brokers

   13

4.

  

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   13   

4.1 Organization

   13   

4.2 Authority

   13   

4.3 No Conflict

   13   

4.4 Absence of Litigation

   14   

4.5 No Brokers

   14

5.

  

COVENANTS

   14   

5.1 Rampage Store Employees

   14   

5.2 Confidentiality

   14   

5.3 Press Release; Other Disclosure

   15   

5.4 Further Action

   15

6.

  

[INTENTIONALLY OMITTED]

   15

7.

  

INDEMNIFICATION

   15   

7.1 Survival Of Representations And Covenants

   15   

7.2 Indemnification

   17   

7.3 Defense Of Third Party Claims

   19   

7.4 Exercise Of Remedies By Indemnitees Other Than Parties To This Agreement

   21

8.

  

GENERAL PROVISIONS

   21

 

ii



--------------------------------------------------------------------------------

  

8.1 Notices

   21   

8.2 Arbitration

   21   

8.3 Assignment; Binding Effect

   22   

8.4 Entire Agreement

   22   

8.5 Expenses

   22   

8.6 Amendment

   22   

8.7 Governing Law

   22   

8.8 Counterparts

   22   

8.9 Specific Performance

   23   

8.10 Headings

   23   

8.11 Interpretations

   23   

8.12 Waivers

   23   

8.13 Severability

   24   

8.14 WAIVER OF JURY TRIAL

   24   

8.15 Remedies Not Cumulative; No Strict Construction

   24   

8.16 Attorneys’ Fees

   24

 

iii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is dated June 29, 2006, (the
“Execution Date”) by and among Charlotte Russe, Inc., a California corporation
(the “Company”) and Forever 21 Retail, Inc., a California corporation
(“Purchaser”) which is a wholly-owned subsidiary of Forever 21, Inc., a Delaware
corporation (the “Parent”). Capitalized terms used but not defined elsewhere in
the text of this Agreement are defined in Exhibit A attached hereto.

WHEREAS, Purchaser desires to purchase from the Company, and the Company desires
to sell to Purchaser, the Acquired Assets, as hereinafter defined, including the
following assets of the Company: up to forty-four (44) leases relating to stores
currently being operated by the Company as “Rampage” stores (the “Rampage
Stores”), as scheduled in Exhibit B attached hereto and made a part hereof, and
all of the tangible assets used by the Company exclusively in the operation of
the Rampage Stores, including, without limitation, furniture, fixtures,
telephones and other equipment (excluding point of sale systems and registers,
supplies marked with the “Rampage” name and signage), furnishings, office
supplies, mannequins, rolling racks, sign holdings, leasehold improvements and
all other fixed assets and tangible personal property located at the Rampage
Stores, but excluding all inventory (collectively, the “FF&E”), in exchange for
the payment to the Company of the Individual Store Purchase Price for each
Rampage Store and all the FF&E relating thereto acquired by Purchaser and the
assumption by Purchaser of the “Assumed Liabilities,” as hereinafter defined,
with respect to each Rampage Store so acquired.

WHEREAS, subject to the terms and conditions of this Agreement, the Company has
agreed to assign and Purchaser has agreed to assume, effective as of July 5,
2006, the leases with respect to twenty-four (24) Rampage Stores as scheduled in
Schedule 1.1 attached hereto and made a part hereof (collectively, the “Initial
Leased Facilities” and individually, an “Initial Leased Facility”) and all the
FF&E relating thereto, in exchange for the payment to the Company of the
Individual Store Purchase Price for each Initial Leased Facility and all the
FF&E relating thereto acquired by Purchaser as of July 5, 2006. Subject to the
terms and conditions of this Agreement, Purchaser shall also assume the Assumed
Liabilities with respect to each Initial Leased Facility so acquired as of
July 5, 2006.

WHEREAS, subject to the terms and conditions of this Agreement, the Company has
agreed to assign and Purchaser has agreed to assume, effective as of July 31,
2006, the leases with respect to the remaining twenty (20) Rampage Stores as
scheduled in Schedule 1.2 attached hereto and made a part hereof (collectively,
the “Additional Leased Facilities” and individually, an “Additional Leased
Facility”) and all the FF&E relating thereto, in exchange for the payment to the
Company of the Individual Store Purchase Price for each Additional Leased
Facility and all the FF&E relating thereto acquired by Purchaser as of July 31,
2006. Purchaser shall also assume the Assumed Liabilities with respect to each
Additional Leased Facility so acquired as of July 31, 2006. The Initial Leased
Facilities and the Additional Leased Facilities are hereinafter referred to
collectively as the “Leased Facilities and individually as a “Leased Facility.”

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1. PURCHASE OF ASSETS.

1.1 Assets Purchased. On the terms and subject to the conditions set forth in
this Agreement, the Company shall assign, transfer, convey and deliver to
Purchaser, and Purchaser shall acquire and accept from the Company, free and
clear of any Liens and Retained Liabilities, all of the Company’s right, title
and interest in and to those assets listed or described below, as the same shall
exist on the applicable Effective Date, as hereinafter defined (the properties,
assets and rights assigned pursuant to this Section 1.1 are collectively
referred to herein as the “Acquired Assets”):

 

  1.1.1 all rights and incidents of interest of the Company in and to the leases
relating to the Leased Facilities (collectively, the “Leases”) as well as all
right, title and interest of the Company in the FF&E for each of the Leased
Facilities;

 

  1.1.2 all rights and incidents of interest of the Company in and to such other
agreements, contracts, purchase orders and licenses entered into, accepted or
made by the Company which Purchaser has expressly agreed to assume and that are
set forth in Exhibit C attached hereto (collectively, the “Assumed Contracts”).
With respect to each Leased Facility, the Company agrees to make commercially
reasonable efforts to transfer existing communications services (local voice,
long-distance voice, and DSL broadband data) to Purchaser with existing
telephone numbers listed in Schedule 1.1.2 attached hereto remaining intact;

 

  1.1.3 all rights of the Company under all warranties, representations and
guarantees made by suppliers, manufacturers and contractors in connection with
any Acquired Asset;

 

  1.1.4 to the extent transferable through commercially reasonable efforts all
Licenses (which for clarification purposes excludes that certain Rampage License
Agreement between the Company and Rampage Licensing, LLC dated September 30,
1997, as amended) and Permits held by the Company with respect to the Rampage
Stores operated at the Leased Facilities or the Acquired Assets located therein;

 

  1.1.5 all of the Company’s books, records, legal pleadings and correspondence,
insofar as they relate exclusively to the Leases, the Assumed Contracts or the
other Acquired Assets whether in hard copy or electronic format (the
“Transferred Books and Records”); provided that the Company may retain one copy
of all such Transferred Books and Records; in addition, Purchaser shall receive
and be entitled to the use of a copy of all of the Company’s books, records,
legal pleadings and correspondence, insofar as they relate principally to the
Leases, the Assumed Contracts or the other Acquired Assets whether in hard copy
or electronic format; provided that the Company retain the original copies of
all such documents; and

 

2



--------------------------------------------------------------------------------

  1.1.6 all of the Company’s rights, claims, credits, causes of action or rights
of set-off against Third Parties relating to the Acquired Assets.

Except for the representations and warranties set forth in Section 3 below and
the agreements contained in this Section 1, Purchaser agrees to acquire the
physical spaces occupied by the Leased Facilities and the other Acquired Assets
on an “as is” basis.

1.2 Purchase Price. The purchase price for the Acquired Assets shall be an
amount equal to the Individual Store Purchase Price multiplied by the number of
Leased Facilities for which the Company has satisfied the Company Transfer
Obligations MINUS the Individual Store Purchase Price (the “Purchase Price”).

 

  1.2.1 The Purchase Price shall only be paid out of Escrowed Funds, as
hereinafter defined, in accordance with the terms of the Escrow Agreement, as
hereinafter defined;

 

  1.2.2 At the Initial Effective Date, as hereinafter defined, or as soon
thereafter as Purchaser has received all of the applicable Company Transfer
Deliveries, as hereinafter defined, with respect to any Initial Leased Facility,
including the applicable Landlord’s Assignment and Consent, as hereinafter
defined, (“Company Transfer Obligations”), the Escrow Agent, as hereinafter
defined, shall release out of the Escrowed Funds the Individual Store Purchase
Price multiplied by the number of any Initial Leased Facilities for which the
Company Transfer Obligations have been satisfied; provided, however, that
Purchaser shall be entitled to a credit equal to the Good Faith Deposit which
shall be deducted from the Individual Store Purchase Price for the first Leased
Facility for which the Company satisfies the Company Transfer Obligations;
provided further, however, that the Individual Store Purchase Price shall not be
payable with respect to the Rampage Store located at La Cumbre Plaza; and

 

  1.2.3 At the Second Effective Date, as hereinafter defined, provided the
applicable Company Transfer Obligations have been satisfied with respect to any
Additional Leased Facility, the Escrow Agent shall release out of the Escrowed
Funds the Individual Store Purchase Price multiplied by the number of such
Additional Leased Facilities.

1.3 Excluded Assets. The Company shall retain and shall not transfer, and
Purchaser shall not accept or acquire, any other properties, assets or rights of
the Company other than the Acquired Assets (the “Excluded Assets”).

1.4 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, as of the Initial Effective Date or the Second
Effective Date, as the case may be, Purchaser shall assume, and thereafter shall
discharge and perform when due only those Liabilities under the Leases, the
Assumed Contracts or relating to the other Acquired Assets which arise, accrue
or are incurred after the applicable Effective Date for which the Acquired
Assets were transferred (except for obligations or Liabilities which arise as a
result of Company Contract Breaches) (collectively, the “Assumed Liabilities”).

 

3



--------------------------------------------------------------------------------

1.5 Retained Liabilities. Notwithstanding Section 1.4 or any other provision in
this Agreement or any other writing to the contrary, Purchaser is assuming only
the Assumed Liabilities and is not assuming any other Liability of the Company
(or of any predecessor of the Company or of any prior owner of all or part of
the Company’s business and assets) of whatever nature, whether presently in
existence or arising hereafter. All such other Liabilities shall be retained
liabilities which Purchaser shall not be assuming and shall remain Liabilities
of the Company (all such Liabilities not being assumed being herein referred to
as the “Retained Liabilities”). Notwithstanding any provision in this Agreement
or any other writing to the contrary, Retained Liabilities include, but are not
limited to:

 

  1.5.1 any Liability of the Company, including those relating to the Acquired
Assets, which arises, accrues or is incurred prior to the applicable Effective
Date on which the Acquired Assets were transferred;

 

  1.5.2 Any Liability arising out of or relating to a Company Contract Breach;

 

  1.5.3 any indebtedness or obligation for borrowed money of the Company and its
Affiliates;

 

  1.5.4 any Employee Obligation and any other Liability of the Company relating
to the Company’s employees during the term of their employment with the Company;

 

  1.5.5 any Liabilities for Taxes (including sales, transfer and all other Taxes
resulting from the consummation of the transactions contemplated by this
Agreement);

 

  1.5.6 any Liability arising out of or relating to any violation of any law,
rule, regulation, judgment, injunction, order or decree occurring or arising out
of or relating to any event or condition occurring or existing at or prior to
the applicable Effective Date on which the Acquired Assets were transferred
whether or not such Liability relates to an Acquired Asset; and

 

  1.5.7 any Liability for all Approval Costs and other costs and expenses of the
Company incurred in connection with the negotiation, execution and consummation
of the transactions contemplated under this Agreement.

1.6 Apportionments.

 

  1.6.1 Rent occupancy and all other costs, expenses, fees or charges or other
Apportioned Items, as hereinafter defined, relating to each of the Initial
Leased Facilities and Assumed Contracts relating thereto for any period that
begins before the Initial Effective Date and ends after the Initial Effective
Date are to be apportioned between the Company, on the one hand, and Purchaser,
on the other hand, as of midnight on the Initial Effective Date, with the
Company being fully responsible for the payment or satisfaction of all
Apportioned Items through the Initial Effective Date and Purchaser being
responsible for the payment or satisfaction of all Apportioned Items thereafter.

 

4



--------------------------------------------------------------------------------

  1.6.2 Rent occupancy and all other costs, expenses, fees or charges or other
Apportioned Items relating to each of the Additional Leased Facilities and
Assumed Contracts relating thereto for any period that begins before the Second
Effective Date and ends after the Second Effective Date are to be apportioned
between the Company, on the one hand, and Purchaser, on the other hand, as of
midnight on the Second Effective Date, with the Company being fully responsible
for the payment or satisfaction of all Apportioned Items through the Second
Effective Date and Purchaser being responsible for the payment or satisfaction
of all Apportioned Items thereafter.

 

  1.6.3 In the event that the amount of any Apportioned Item cannot be
calculated as between amounts thereof incurred pre and post the applicable
Effective Date, and thereby allocated between the Company and Purchaser, the
allocation of such Apportioned Item shall be made on a pro-rata basis between
the parties with the Company’s portion of such Apportioned Item equaling the
result obtained by multiplying the total amount of such Apportioned Item by a
fraction having a numerator equal to the number of days in the applicable period
which occurred on or prior to the applicable Effective Date and a denominator
equal to the total number of days in the applicable period. Purchaser’s portion
of such Apportioned Item shall be equal to the result obtained by multiplying
the total amount of such Apportioned Item by a fraction having a numerator equal
to the number of days in the applicable period which occurred after the
applicable Effective Date and a denominator equal to the total number of days in
the applicable period.

 

  1.6.4 Apportioned Items shall include base rent, percentage rent, common area
maintenance costs, and other landlord, vendor or licensor billed and
direct-billed costs (e.g., property taxes, insurance, utilities, mall marketing
programs, etc.) (“Apportioned Items”).

1.7 Payment of Apportionments. The Apportioned Items set forth in Section 1.6
shall be payable in the manner set forth below:

 

  1.7.1 Payments made by the Company before or after the applicable Effective
Date which are apportioned to Purchaser shall be billed to Purchaser and paid to
the Company within fifteen (15) Business Days.

 

5



--------------------------------------------------------------------------------

  1.7.2 Payments made by Purchaser before or after the applicable Effective Date
which are apportioned to the Company shall be billed to the Company and paid to
Purchaser within fifteen (15) Business Days.

1.8 Sales and Transfer Taxes. The Company shall be responsible for any sales or
transfer Taxes or fees payable as a result of the transactions contemplated by
this Agreement.

1.9 Guarantee. On the Execution Date, Purchaser shall cause to be delivered to
the Company the Guarantee of the Parent, dated as of the date hereof, executed
by the Parent for the benefit of the Company, in form and substance acceptable
to the Company (the “Guarantee”).

1.10 Escrow Agreement. On the Execution Date, the parties shall have received a
fully executed Escrow Agreement, dated as of the date hereof, by and among Wells
Fargo Bank, National Association, as Escrow Agent (the “Escrow Agent”),
Purchaser and the Company (the “Escrow Agreement”). No later than two
(2) Business Days after the date hereof, Purchaser or the Parent shall deliver
to the Escrow Agent Thirteen Million Seven Hundred Twenty Five Thousand Dollars
and no Cents ($13,725,000.00) (such amount plus any interest earned thereon
shall hereinafter be known as the “Escrowed Funds”). The disposition of the
Escrowed Funds shall be as provided for in the Escrow Agreement; provided,
however, the parties agree and the Escrow Agreement shall provide that: (i) the
fees and expenses of the Escrow Agent shall be borne equally by the Company and
Purchaser and (ii) the amount of the Individual Store Purchase Price plus any
interest thereon with respect to any Additional Leased Facilities for which
Purchaser has not received the Second Effective Date Company Transfer
Deliveries, as hereinafter defined, on July 31, 2006 shall be disbursed by the
Escrow Agent to Purchaser on August 10, 2006.

1.11 Certifications. On the Execution Date, the Company shall have delivered to
Purchaser (i) resolutions by the board of directors of the Company approving
this Agreement and the transactions contemplated herein certified by a duly
authorized officer of the Company and (ii) a certificate, in accordance with
Section 1.1445-2(b) of the Treasury Regulations, stating that the Company is not
a foreign person. On the Execution Date, Purchaser shall have delivered to the
Company resolutions by the board of directors of Purchaser approving this
Agreement and the transactions contemplated herein certified by a duly
authorized officer of Purchaser.

2. EFFECTIVE DATES.

2.1 Effective Dates. All deliveries on the applicable Effective Date shall take
place at the offices of Jeffer, Mangels, Butler & Marmaro, LLP, 1900 Avenue of
the Stars, Los Angeles, CA or at such other place as the parties may mutually
agree upon. The parties agree that the effectiveness of the transfer of the
Acquired Assets on the Initial Effective Date or the Second Effective Dates, as
applicable, shall occur at 10:00 pm local time on the such dates.

 

  2.1.1 The effective date of the sale and transfer of the Initial Leased
Facilities and the Acquired Assets relating thereto will take place on July 5,
2006 (the “Initial Effective Date”).

 

6



--------------------------------------------------------------------------------

  2.1.2 The effective date of the sale and transfer of the Additional Leased
Facilities and the Acquired Assets relating thereto will take place on July 31,
2006 (the “Second Effective Date”).

 

  2.1.3 The Company and Purchaser agree that Purchaser shall: (i) on the Initial
Effective Date, take physical possession of the Initial Leased Facilities and
all other Acquired Assets relating thereto, subject to Purchaser’s receipt of
all applicable Company Transfer Deliveries (excluding the Landlord’s Assignment
and Consent) and (ii) on the Second Effective Date, take physical possession of
those Additional Lease Facilities and all other Acquired Assets relating
thereto, subject to Purchaser’s receipt of all applicable Company Transfer
Deliveries.

 

  2.1.4 The parties acknowledge and agree that, subject to Purchaser’s receipt
of all applicable Company Transfer Obligations, the sale and transfer of the
Initial Leased Facilities and the Additional Leased Facilities and the Acquired
Assets relating thereto, as well as the assumption by Purchaser of the Assumed
Liabilities relating to such Acquired Assets, shall occur on the applicable
Effective Date with respect to such Acquired Assets; notwithstanding the
foregoing, prior to the execution and delivery to Purchaser of the applicable
Landlord’s Assignment and Consent, the Company and Purchaser agree that: (i) the
Company shall remain responsible for the Assumed Liabilities; and (ii) Purchaser
shall solely be responsible for any and all liabilities of any nature incurred
by it, based upon or related to its use and occupancy of any Leased Facilities
transferred to it pursuant to Section 2.1.3 above.

 

  2.1.5 The Initial Effective Date or the Second Effective Date may hereinafter
be referred to both individually or collectively as the “Effective Date.”

2.2 Effective Date Deliveries by the Company.

 

  2.2.1 On the Initial Effective Date the Company shall deliver the following
documents to Purchaser (the “Initial Effective Date Company Transfer
Deliveries”):

 

  (i) the Transferred Books and Records with respect to the Initial Leased
Facilities;

 

  (ii) a duly executed bill of sale transferring the Acquired Assets to
Purchaser with respect to the Initial Leased Facilities for which a Landlord’s
Assignment and Consent has been delivered;

 

  (iii) a duly executed assignment and assumption agreement assigning the
Assumed Contracts relating to the Initial Leased Facilities;

 

  (iv) a duly executed assignment of each Initial Leased Facility (“Landlord’s
Assignment and Consent”), if available;

 

7



--------------------------------------------------------------------------------

  (v) the Required Consents, as hereinafter defined, with respect to each
Initial Leased Facility (excluding any Landlord’s Assignment and Consent that is
not available on the Initial Effective Date);

 

  (vi) a certificate executed by the Senior Executive Vice President and Chief
Operating Officer of the Company certifying that: (i) each and every
representation of the Company set forth in Section 3 was true and correct in all
material respects as of the Execution Date and at all times between the
Execution Date and the Initial Effective Date (except for representations
qualified by materiality, which were true and correct in all respects as of the
Execution Date and at all times between the Execution Date and the Initial
Effective Date, and except for representations made as of a specified date,
which were true and correct only as of the specified date) and (ii) the Company
is not currently and has not at any time from the Execution Date to the Initial
Effective Date been in material breach or default in its obligations under this
Agreement, nor has any action or event occurred prior to the Initial Effective
Date which but for the passage of time would constitute a material breach or
default under the terms of this Agreement; and

 

  (vii) such other documents reasonably requested by Purchaser.

 

  2.2.2 On the Second Effective Date the Company shall deliver the following
documents to Purchaser (collectively, the “Second Effective Date Company
Transfer Deliveries”):

 

  (i) the Transferred Books and Records with respect to the Additional Leased
Facilities being transferred on the Second Effective Date;

 

  (ii) a duly executed bill of sale transferring the Acquired Assets to
Purchaser with respect to the Additional Leased Facilities being transferred on
the Second Effective Date;

 

  (iii) a duly executed assignment and assumption agreement assigning the
Assumed Contracts with respect to the Additional Leased Facilities being
transferred on the Second Effective Date;

 

  (iv) a duly executed Landlord’s Assignment and Consent with respect to the
Additional Leased Facilities being transferred on the Second Effective Date;

 

  (v) the Required Consents with respect to the Additional Leased Facilities
being transferred on the Second Effective Date;

 

8



--------------------------------------------------------------------------------

  (vi) a certificate executed by the Senior Executive Vice President and Chief
Operating Officer of the Company certifying that: (i) each and every
representation of the Company set forth in Section 3 was true and correct in all
material respects as of the Execution Date and at all times between the
Execution Date and the Second Effective Date (except for representations
qualified by materiality, which were true and correct in all respects as of the
Execution Date and at all times between the Execution Date and the Second
Effective Date, and except for representations made as of a specified date,
which were true and correct only as of the specified date) and (ii) the Company
is not currently and has not at any time from the Execution Date to the Second
Effective Date been in material breach or default in its obligations under this
Agreement, nor has any action or event occurred prior to the Second Effective
Date which but for the passage of time would constitute a material breach or
default under the terms of this Agreement; and

 

  (vii) such other documents reasonably requested by Purchaser.

The Initial Effective Date Company Transfer Deliveries and the Second Effective
Date Company Transfer Deliveries shall from time to time individually and
collectively be referred to as the “Company Transfer Deliveries.”

 

  2.2.3 With respect to any Initial Leased Facility for which a Landlord’s
Assignment and Consent has not been obtained on the Initial Effective Date, the
Company shall deliver such Landlord’s Assignment and Consent and a duly executed
bill of sale transferring the Acquired Assets to Purchaser with respect to such
Initial Leased Facility(ies) as soon as practicable after receipt of such
Landlord’s Assignment and Consent for such Initial Leased Facility(ies).

2.3 Effective Date Deliveries by Purchaser. On the applicable Effective Date
Purchaser shall deliver to the Company a certificate executed by the President
or the Chief Financial Officer of Purchaser certifying that: (i) each and every
representation of Purchaser set forth in Section 4 was true and correct in all
material respects as of the Execution Date and at all times between the
Execution Date and the Initial Effective Date or the Second Effective Date, as
the case may be, (except for representations qualified by materiality, which
were true and correct in all respects as of the Execution Date and at all times
between the Execution Date and the Initial Effective Date or the Second
Effective Date, as the case may be, and except for representations made as of a
specified date, which were true and correct only as of the specified date) and
(ii) Purchaser is not currently and has not at any time from the Execution Date
to the Initial Effective Date or the Second Effective Date, as the case may be,
been in material breach or default in its obligations under this Agreement nor
has any action or event occurred prior to the Initial Effective Date or the
Second Effective Date, as the case may be, which but for the passage of time
would constitute a material breach or default by Purchaser under the terms of
this Agreement.

The Company’s right to receive out of the Escrowed Funds the Individual Store
Purchase Price for any of the Leased Facilities at the Initial Effective Date or
the Second Effective Date, as the case may be, shall be as set forth in
Section 1.2.2 or 1.2.3, as applicable.

 

9



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to Purchaser as follows:

3.1 Organization. The Company is a corporation validly existing, and in good
standing under the Laws of the State of California.

3.2 Authority. The Company has full corporate power and authority to enter into
this Agreement and to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery, and
performance of this Agreement, and all agreements, instruments and documents
contemplated hereby, by the Company and the consummation by the Company of the
transactions contemplated hereby have been duly and validly authorized by the
board of directors of the Company and no other action on the part of the Company
or any of its stockholders is necessary to authorize the execution, delivery and
performance of this Agreement and the consummation by the Company of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by the Company and will constitute a legal, valid, and
binding obligation of the Company, enforceable against it in accordance with its
terms, except that (a) such enforceability may be subject to applicable
bankruptcy, insolvency or other similar Laws now or hereafter in effect
affecting creditors’ rights generally and (b) the availability of the remedy of
specific performance or injunctive or other forms of equitable relief may be
subject to equitable defenses and would be subject to the discretion of the
court before which any proceeding therefor may be brought.

3.3 No Conflict. The execution, delivery and performance by the Company of this
Agreement and the other agreements and documents related hereto and the
consummation by the Company of the transactions contemplated hereby, with or
without the giving of notice or the lapse of time or both, (i) will not require
any consent by, approval of, filing with or notice to any Person or governmental
or regulatory authority under any agreement or provision of law applicable to
the Company or the Acquired Assets, other than the Required Consents, (ii) will
not conflict with or violate any provision of law or result in the breach of, or
constitute a default under, or result in the termination of, any Lease or
Assumed Contract or material default under any other material agreement or
instrument to which the Company is a party or by which the Acquired Assets are
bound or violate any judgment or order binding upon the Company, and (iii) will
not result in the creation of any lien, security interest, charge or encumbrance
upon any of the Acquired Assets.

3.4 Contracts and Commitments. Neither the Company nor any other party to any
Lease or Assumed Contract is in default in any material respect under any Lease
or Assumed Contract and no condition or state of facts exists which, with notice
or the passage of time, or both, would constitute such a default by the Company
or, to the Knowledge of the Company, such a default by another party to any
Lease or Assumed Contract. Each Assumed Contract is a legal, valid and binding
obligation of the Company and, to the Knowledge of the Company, each other party
to the Assumed Contracts.

3.5 Title. The Company is in possession of and has good title to, or a valid
leasehold interest in or valid rights to use, all of the Acquired Assets, free
and clear of all Liens.

 

10



--------------------------------------------------------------------------------

3.6 Compliance with Laws and Court Orders. The Company is not in material
violation of, or has in the past three years materially violated, or to the
Knowledge of the Company, is under investigation with respect to, or has been
threatened to be charged with or given notice of any material violation of, any
law, rule, regulation, judgment, injunction, writ, judgment, order or decree
applicable to the Acquired Assets. There is no action, suit, charge or
proceeding pending, or, to the Knowledge of the Company, threatened, against the
Company, any of its properties, assets or rights before any Governmental Entity
or arbitration tribunal which, individually or in the aggregate would reasonably
be expected to have a material adverse effect upon any of the Acquired Assets or
a material adverse effect upon the Company taken as a whole.

3.7 Required Consents, Licenses and Permits and Orders. Schedule 3.7 attached
hereto sets forth a list of all consents, Licenses and Permits and Orders which
are required in connection with: (i) the transfer and assignment of the Acquired
Assets to Purchaser pursuant to this Agreement (the “Required Consents”); and
(ii) the execution and delivery of this Agreement and the other related
agreements and documents and the consummation of the transactions contemplated
hereby. All Required Consents have been obtained by the Company and are in full
force and effect.

3.8 Employee Matters. There are no accrued and unpaid Employee Obligations. To
the Knowledge of the Company, there are no controversies or disputes pending
between the Company and any Rampage Store Employee which would have a material
adverse effect on the Acquired Assets.

3.9 Labor Matters. With respect to the Rampage Store Employees: (i) the Company
is not party to or bound by any collective bargaining or similar agreement with
any labor organization; (ii) no Rampage Store Employees are represented by any
labor organization; and (iii) the Company has no Knowledge of any union
organizing activities among the Rampage Store Employees.

3.10 Property. Exhibit B sets forth the address, landlord and mall location of
each Leased Facility. The Company has delivered or made available to Purchaser a
true and complete copy of each Lease, along with all amendments and
modifications thereto for all of the Leased Facilities and such Leases have not
been amended since the date of delivery of such Leases to Purchaser. The Company
has notified Purchaser as to the existence of any pending or threatened
negotiations with landlords of which the Company has Knowledge regarding any of
the Leases.

 

  3.10.1 Except as set forth in Schedule 3.10.1, with respect to each Lease:
(i) such Lease is legal, valid, binding, enforceable against the Company and in
full force and effect; (ii) there are no material disputes with respect to such
Lease; (iii) the Company does not owe, nor will it owe in the future, any
brokerage commissions or finder’s fees with respect to such Lease; (iv) the
other party to such Lease is not an Affiliate of, and otherwise does not have
any economic interest in, the Company; and (v) there are no Liens on the estate
or interest created by such Lease created or suffered to exist by the Company.

 

11



--------------------------------------------------------------------------------

  3.10.2 The present use of the Leased Facilities is in conformity in all
material respects with all applicable laws, rules, regulations and ordinances
and there exists no conflict or dispute with any Governmental Entity or other
Person relating to any Leased Facility or the activities thereon.

 

  3.10.3 To the Knowledge of the Company, all requisite certificates of
occupancy and other permits or approvals required with respect to the buildings,
structures and improvements on any of the Leased Facilities and the occupancy
and use thereof have been obtained and are currently in effect.

 

  3.10.4 To the Knowledge of the Company, the Company has not received any
notice from any insurance company of any material defects or inadequacies in the
Leased Facilities or any part thereof, which would materially adversely affect
the insurability of the same or of any termination or threatened termination of
any policy of insurance.

 

  3.10.5 To the Knowledge of the Company, the Company has not received any
written notification from any Governmental Entity that any work is required to
be done upon or in connection with the Leased Facilities or the mall location
where any Leased Facility is located, where such work remains outstanding and,
if unaddressed, would have a material adverse effect on the use of the Leased
Facilities as currently operated.

 

  3.10.6 In connection with the Leased Facilities, the Company has never and
does not currently utilize, store, dispose of, treat, generate, process,
transport, release, or own any Hazardous Substance in violation of any Law. The
operations of the Company have not resulted in the discharge, release, spillage,
uncontrolled loss, seepage, or filtration of any Hazardous Substance or any
fuel, gasoline, or other petroleum product or by-product at, upon, or under any
of Leased Facilities, in an amount that violates any Law.

3.11 Obligations due under the Leases. The Company has paid in full: (i) the
rent under all Leases through the Initial Effective Date and, with respect to
any Additional Leased Facility, the Second Effective Date, as the case may be;
and (ii) any other amounts which are due and payable to the landlords as of the
Initial Effective Date and, with respect to any Additional Leased Facility, the
Second Effective Date, as the case may be.

3.12 Absence of Litigation. There are no Actions pending or, to the Company’s
Knowledge, investigation threatened or contemplated against or affecting the
Company or the Acquired Assets, at law or in equity, or through arbitration,
before or by any federal, state, municipal or other Governmental Entity or
non-governmental department, commission, board, bureau, agency, court or other
instrumentality, or by any private person or entity other than Actions which do
not relate to any Acquired Asset and which if adversely determined, would not,
or could not, individually or in the aggregate, have an adverse effect upon the
Acquired Assets. There are no Actions pending or, to the Company’s Knowledge,
investigation pending or contemplated that that if adversely determined, would,
or could, individually or in the aggregate: (i) have an adverse, affect upon the
Company’s ability to consummate the transactions contemplated hereby or
(ii) relate to or impair the implementation of this Agreement. There are no
existing or threatened Orders or judgments or decrees of any court or
Governmental Entity that specifically prevent the Company’s execution and
delivery of this Agreement and the consummations of the transactions
contemplated thereby.

 

12



--------------------------------------------------------------------------------

3.13 FF&E. The FF&E located at the Initial Leased Facilities as of the Initial
Effective Date represents all of the FF&E (including, without limitation, all
mannequins, rolling racks and sign holders) utilized by the Company in its
operation of the Initial Leased Facilities from March 31, 2006 though the
Initial Effective Date, excluding any FF&E which has been discarded due to
ordinary wear and tear. The FF&E located at the Additional Leased Facilities as
of the Second Effective Date represents all of the FF&E (including, without
limitation, all mannequins, rolling racks and sign holders) utilized by the
Company in its operation of the Additional Leased Facilities from March 31, 2006
though the Second Effective Date, excluding any FF&E which has been discarded
due to ordinary wear and tear.

3.14 Brokers. The Company has no obligation to pay any fees, commissions or
other similar compensation to any broker, finder, investment banker, financial
advisor or other similar Person in connection with the transactions contemplated
hereby.

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to the Company as follows:

4.1 Organization. Purchaser is a corporation validly existing, and in good
standing under the Laws of the State of California.

4.2 Authority. Purchaser has full corporate power and authority to enter into
this Agreement and to perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery, and
performance of this Agreement, and all agreements, instruments and documents
contemplated hereby, by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby have been duly and validly authorized by the
board of directors of Purchaser and no other action on the part of Purchaser or
any of its stockholders is necessary to authorize the execution, delivery and
performance of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Purchaser and will constitute a legal, valid, and
binding obligation of Purchaser, enforceable against it in accordance with its
terms, except that (a) such enforceability may be subject to applicable
bankruptcy, insolvency or other similar Laws now or hereafter in effect
affecting creditors’ rights generally and (b) the availability of the remedy of
specific performance or injunctive or other forms of equitable relief may be
subject to equitable defenses and would be subject to the discretion of the
court before which any proceeding therefor may be brought.

4.3 No Conflict. The execution, delivery and performance by Purchaser of this
Agreement and the other agreements and documents related hereto and the
consummation by Purchaser of the transactions contemplated hereby, with or
without the giving of notice or the lapse of time or both, (i) will not require
any consent by, approval of, filing with or notice to any Person or governmental
or regulatory authority under any agreement or provision of law and (ii) will
not conflict with or violate any provision of law or violate any judgment or
order binding upon Purchaser, except in both cases, for any such conflicts,
violations, breaches or defaults that, individually or in the aggregate, would
not have a material adverse affect on the Company.

 

13



--------------------------------------------------------------------------------

4.4 Absence of Litigation. There are no Actions pending or, to Purchaser’s
Knowledge, investigation pending or contemplated that that if adversely
determined, would, or could, individually or in the aggregate: (i) have an
adverse, affect upon Purchaser’s ability to consummate the transactions
contemplated hereby or (ii) relate to or impair the implementation of this
Agreement. There are no existing or threatened orders or judgments or decrees of
any court or governmental agency that specifically prevent Purchaser’s execution
and delivery of this Agreement and the consummations of the transactions
contemplated thereby.

4.5 No Brokers. Purchaser has no obligation to pay any fees, commissions or
other similar compensation to any broker, finder, investment banker, financial
advisor or other similar Person in connection with the transactions contemplated
hereby.

5. COVENANTS

5.1 Rampage Store Employees.

 

  5.1.1 All Rampage Store Employees employed at any Leased Facility shall be
terminated by the Company effective on the Initial Effective Date or the Second
Effective Date on which the applicable Leased Facility is transferred to
Purchaser. Purchaser may thereafter hire any or all of the Rampage Store
Employees, excluding those Rampage Store Employees set forth on Schedule 5.1.1
attached hereto. Purchaser intends to offer employment to substantially all of
the Rampage Store Employees employed as of the applicable Effective Date that it
deems necessary to operate the Leased Facilities after the applicable Effective
Date at such salaries and with such other compensation, benefits and upon such
terms and conditions to be determined by Purchaser in its sole discretion.

 

  5.1.2 The Company shall be responsible for all Employee Obligations and all
obligations and Liabilities arising therefrom, whenever arising or accruing and
Purchaser shall have no obligations whatsoever in connection with any Employee
Obligations.

5.2 Confidentiality. Except as and to the extent required by law, neither the
Company nor Purchaser will disclose or use, and will direct its representatives
not to disclose or use to the detriment of the other party, any Confidential
Information (as defined below) with respect to such party furnished, or to be
furnished, by either party or its representatives to the other party or its
representatives at any time or in any manner other than in connection with the
transactions contemplated by this Agreement. “Confidential Information” means
any information about either party provided to the other party or its
representatives, unless (a) such information is already known to the receiving
party or its representatives or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of the receiving
party or its representatives; (b) the use of such information is necessary or
appropriate in making any public filing; or (c) the furnishing or use of such
information is required by or necessary or appropriate in connection with legal
proceedings. Confidential Information may upon the consent of the delivering
party be disclosed to third parties in order to obtain consents or approvals in
connection with the transactions contemplated by this Agreement. Upon the
written request of the delivering party, the receiving party will promptly
return to the delivering party or destroy any Confidential Information in its
possession and certify in writing to the delivering party that it has done so.

 

14



--------------------------------------------------------------------------------

5.3 Press Release; Other Disclosure. The Company and Purchaser shall mutually
agree upon the language of one or more joint press releases regarding the
transaction to be issued after the Execution Date. Except as and to the extent
required by law or otherwise publicly disclosed, without the prior written
consent of the other party, neither the Company nor Purchaser will, and each
will direct its representatives not to make, directly or indirectly, any public
comment, statement or communication with respect to, or otherwise to disclose or
to permit the disclosure of any of the terms, conditions or other aspects of
this Agreement or the transactions contemplated hereby. If a party is required
by law to make any such disclosure, it must first provide to the other party a
copy of such disclosure in advance of its disclosure.

5.4 Further Action. Each party hereto agrees to execute, acknowledge, deliver,
file and record such further certificates, amendments, instruments and documents
and to do all such other acts and things as may be required by law or as may be
necessary or advisable to carry out the intent and purposes of this Agreement.

6. [INTENTIONALLY OMITTED]

7. INDEMNIFICATION

7.1 Survival Of Representations And Covenants.

 

  7.1.1 The covenants and obligations of the parties contained in this Agreement
shall survive (i) until fully performed or fulfilled, unless non-compliance with
such covenants or obligations is waived in writing by the party or parties
entitled to such performance or (ii) if not fully performed or fulfilled, until
the expiration of the relevant statute of limitations.

 

  7.1.2 Subject to Section 7.1.4 and except for the representations and
warranties contained in Sections 3.5 and 3.10.6 (the “Excluded
Representations”), (i) the representations and warranties set forth in Sections
3 and 4 shall expire twelve (12) months after the Execution Date if there is no
Initial Effective Date, or twelve (12) months after Initial Effective Date or
the applicable Second Effective Date, as the case may be, and (ii) the Excluded
Representations shall survive until thirty (30) days after the expiration of the
applicable statute of limitations relating thereto (in any case, as applicable,
the “Expiration Date”); provided, however, that if a Claim Notice relating to
any representation or warranty set forth in any of the provisions of Sections 3
or 4 is given to the Company or Purchaser, as the case may be, on or prior to
the time and date of expiration for such representation or warranty, then,
notwithstanding anything to the contrary contained in this Section 7.1 or any
applicable statute of limitations (which the parties hereby waive), the
expiration of such representation or warranty shall not effect the validity of
any Claim expressly stated in any Claim Notice nor the asserting party’s rights
to indemnification with respect to such Claim in accordance with this Section 7
until such Claim is finally resolved by the parties hereunder or by a court of
competent jurisdiction and any amount payable hereunder are finally determined
and paid. The representations, warranties, covenants and obligations of each
party, and the rights and remedies that may be exercised by an Indemnitee, shall
not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or Knowledge of, the Indemnitee or
any of their representatives. The parties recognize and agree that the
representations and warranties also operate as bargained for promises and risk
allocation devices and that, accordingly, any party’s Knowledge, shall not
affect the right to indemnification or payment of Damages pursuant to this
Section 7, or other remedy based on such representations, warranties, covenants,
and obligations.

 

15



--------------------------------------------------------------------------------

  7.1.3 The representations, warranties, covenants and obligations of each
party, and the rights and remedies that may be exercised by an Indemnitee, shall
not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or Knowledge of, the Indemnitee or
any of their representatives. The parties recognize and agree that the
representations and warranties also operate as bargained for promises and risk
allocation devices and that, accordingly, any party’s Knowledge shall not affect
the right to indemnification or payment of Damages pursuant to this Section 7,
or other remedy based on such representations, warranties, covenants, and
obligations.

 

  7.1.4 Notwithstanding anything to the contrary contained in Section 7.1, if
either the Company or Purchaser commit any intentional misrepresentation or
fraud related to any representation or warranty of the Company or Purchaser set
forth in Sections 3 or 4, as applicable, then such representation or warranty
shall not expire, but rather shall remain in full force and effect for an
unlimited period of time (regardless of whether any Claim Notice relating to
such representation or warranty is given prior to such time).

 

  7.1.5 For purposes of this Agreement, a “Claim Notice” relating to a
particular representation or warranty shall be deemed to have been given if any
Indemnitee, acting in good faith, delivers to the Company or Purchaser, as the
case may be, a written notice stating that such Indemnitee believes that there
is or has been a possible breach of such representation or warranty and
containing (i) a brief description of the circumstances supporting such
Indemnitee’s belief that there is or has been such a possible breach (the
“Claim”) and (ii) a non-binding, reasonable preliminary estimate of the
aggregate dollar amount of the actual and potential Damages that have arisen and
may reasonably be expected to arise as a direct or indirect result of such
possible breach.

 

16



--------------------------------------------------------------------------------

  7.1.6 For purposes of this Section 7, each statement or other item of
information produced and created by the Company pertaining to the Company, the
Acquired Assets or the Leased Facilities contained in the Exhibits or Schedules
shall be deemed to be a representation and warranty made by the Company.

7.2 Indemnification.

 

  7.2.1 From and after the Execution Date, the Company shall hold harmless and
indemnify Purchaser from and against, and shall compensate and reimburse
Purchaser for, any Damages that are directly or indirectly suffered or incurred
by Purchaser or to which Purchaser may otherwise become subject at any time
(regardless of whether or not such Damages relate to any third-party claim) and
that arise from or as a result of, or are connected with:

 

  (i) any breach of any representation or warranty on or before the applicable
Expiration Date made by the Company in any Transaction Document;

 

  (ii) any breach of any covenant or obligation of the Company contained in any
Transaction Document;

 

  (iii) any Excluded Asset or Retained Liability;

 

  (iv) any Employee Obligation, including but not limited to any Liability
arising under the WARN Act or comparable state statute as a result of any
termination of Rampage Store Employees prior to, on or after the applicable
Effective Date; or

 

  (v) any Proceeding relating to any breach, alleged breach, Liability or matter
of the type referred to in clauses (i) through (iv) above (including any
Proceeding commenced by Purchaser for the purpose of enforcing any of its rights
under this Section 7, to the extent Purchaser prevails in such Proceeding ).

 

17



--------------------------------------------------------------------------------

  7.2.2 From and after the Execution Date, solely with respect to (i) and
(ii) below, and (iv) below to the extent that the indemnification under
(iv) relates to (i) or (ii) below, and from and after the applicable Effective
Date, solely with respect to (iii) below, and (iv) below to the extent that the
indemnification under (iv) relates to (iii) below, Purchaser shall hold harmless
and indemnify the Company from and against, and shall compensate and reimburse
the Company for, any Damages that are directly or indirectly suffered or
incurred by the Company or to which the Company may otherwise become subject at
any time (regardless of whether or not such Damages relate to any third-party
claim) and that arise from or as a result of, or are connected with:

 

  (i) any breach of any representation or warranty on or before the applicable
Expiration Date made by Purchaser in any Transaction Document;

 

  (ii) any breach of any covenant or obligation of Purchaser contained in any
Transaction Document;

 

  (iii) any Assumed Liability; or

 

  (iv) any proceeding relating to any breach, alleged breach, Liability or
matter of the type referred to in clauses (i) through (iii) above (including any
Proceeding commenced by the Company for the purpose of enforcing any of its
rights under this Section 7, to the extent the Company prevails in such
Proceeding).

 

  7.2.3 Notwithstanding anything in this Agreement to the contrary, but subject
to Section 7.2.4, (i) the Indemnitor shall have no liability for any
indemnification payments pursuant to this Section 7 solely for any breach of the
representations and warranties contained in Sections 3 or 4 hereof, as
applicable, unless and until the aggregate amount of all Damages of the
applicable Indemnitee for all such breaches exceeds $100,000, and then only to
the extent that such Damages exceed $100,000 and (ii) the aggregate collective
liability of the Indemnitor for any indemnification payments for breach of
representations and warranties contained in Sections 3 or 4 hereof, as
applicable, will be limited to, and shall not exceed, the Purchase Price. No
other claims under this Agreement for indemnification or otherwise, including
claims for failure to discharge any Retained Liabilities, shall be subject to
any limitation. In determining the foregoing thresholds or ceilings and in
otherwise determining the amount of any Damages for which the applicable
Indemnitee is entitled to assert a claim for indemnification, the amount of any
such Damages shall be determined after deducting there from the amount of any
insurance proceeds or other third party recoveries actually received by the
applicable Indemnitee in respect of such Damages (the “Third Party Recoveries”).
In the event Third Party Recoveries are actually received by such Indemnitee
after such indemnification claim has been fully and finally resolved, the
applicable Indemnitee shall pay such Third Party Recoveries to the Indemnitor
promptly after such receipt but only to the extent that such Third Party
Recoveries pertain to Damages actually received by such Indemnitee as
indemnification payments pursuant to such indemnification claim.

 

  7.2.4 The limitations on the indemnification obligations of the Company that
are set forth in Section 7.2.3 shall not apply to any Damages resulting from
intentional misrepresentation or fraud by the Company or any of their
Affiliates. The limitations on the indemnification obligations of Purchaser that
are set forth in Section 7.2.3 shall not apply to any intentional
misrepresentation or fraud by Purchaser or any of its Affiliates.

 

18



--------------------------------------------------------------------------------

7.3 Defense Of Third Party Claims.

 

  7.3.1 In the event of the assertion or commencement by any Person of any claim
or Proceeding (whether against Purchaser, the Company or any other Person) with
respect to which the Company or Purchaser may become obligated to indemnify,
hold harmless, compensate or reimburse any Indemnitee pursuant to this
Section 7, except as provided in Section 7.3.3 below, the Indemnitee shall
designate, if such Indemnitee is Purchaser, the Company (or its representative),
or, if such Indemnitee is the Company, Purchaser (or its representative) (in
either case, the “Designated Party”), to assume the defense of such claim or
Proceeding at the sole expense of the Designated Party. If the Designated Party
agrees to assume the defense of any such claim or Proceeding :

 

  (i) the Designated Party shall proceed to defend such claim or Proceeding in a
reasonably diligent manner with counsel reasonably satisfactory to the
Indemnitee;

 

  (ii) the Indemnitee shall make available to the Designated Party any
non-privileged documents and materials in the possession of the Indemnitee or
its Affiliates that may be necessary to the defense of such claim or Proceeding;

 

  (iii) the Designated Party shall keep the Indemnitee informed of all material
developments and events relating to such claim or Proceeding;

 

  (iv) the Indemnitee shall have the right to participate in the defense of such
claim or Proceeding at its sole cost and expense; and

 

  (v) the Designated Party shall not settle, adjust or compromise such claim or
Proceeding without the prior written consent of the Indemnitee; provided,
however, that the Indemnitee shall not unreasonably withhold such consent if it
satisfies each of the following conditions: (i) provides for a full release of
the Indemnitee and its Affiliates with respect to the subject matter of such
Claim or Proceeding; (ii) the Indemnitee is not obligated to take any action or
refrain from taking any action pursuant to the terms of such settlement, or
(iii) if the Indemnitee is Purchaser, the settlement or compromise does not
adversely effect Purchaser’s ongoing business or operations at the Leased
Facilities, Purchaser’s rights under any Assumed Contract or Purchaser’s use of
any Acquired Assets.

 

19



--------------------------------------------------------------------------------

  7.3.2 If the Designated Party does not agree to assume the defense of any such
claim or Proceeding (or if, after initially designating the Designated Party to
assume such defense, the Indemnitee elects to assume such defense pursuant to
Section 7.3.3 below), the Indemnitee may proceed with the defense of such claim
or Proceeding on its own. If the Indemnitee so proceeds with the defense of any
such claim or Proceeding on its own:

 

  (i) Indemnitee shall defend the claim or proceeding in a reasonably diligent
manner;

 

  (ii) all expenses relating to the defense of such claim or Proceeding (whether
or not incurred by the Indemnitee) shall be borne and paid exclusively by the
Indemnitor;

 

  (iii) the Indemnitor shall make available to the Indemnitee any documents and
materials in the possession or control of the Indemnitor or its representatives
that may be necessary to the defense of such claim or Proceeding;

 

  (iv) the Indemnitee shall keep the Indemnitor informed of all material
developments and events relating to such claim or Proceeding; and

 

  (v) the Indemnitee shall have the right to settle, adjust or compromise such
claim or Proceeding with the consent of the Indemnitor; provided, however, that
the Indemnitor shall not unreasonably withhold such consent if it satisfies each
of the following conditions: (i) provides for a full release of the Indemnitor
and its Affiliates with respect to the subject matter of such Claim or
Proceeding ; (ii) the Indemnitor is not obligated to take any action or refrain
from taking any action pursuant to the terms of such settlement; or (iii) if the
Indemnitor is Purchaser, the settlement or compromise does not adversely effect
Purchaser’s ongoing business or operations at the Leased Facility, Purchaser’s
rights under any Assumed Contract or Purchaser’s use of any Acquired Assets.

 

  7.3.3 Notwithstanding anything in this Agreement to the contrary, if Purchaser
reasonably determines in good faith that it is likely that a claim or Proceeding
may materially adversely affect its ongoing use of any Leased Facility or the
Acquired Assets, Purchaser may, regardless of whether or not the Company had
previously assumed the defense of the Proceedings pursuant to Section 7.3.1
above, at any time by notice to the Company assume the exclusive right to
defend, compromise or settle such Proceeding at the Company’s sole cost and
expense and without the consent of the Company.

 

20



--------------------------------------------------------------------------------

7.4 Exercise Of Remedies By Indemnitees Other Than Parties To This Agreement. No
Indemnitee (other than the parties to this Agreement or any successor thereto or
assign thereof) shall be permitted to assert any indemnification claim or
exercise any other remedy under this Agreement unless the respective party to
this Agreement entitled to indemnification (or any successor thereto or assign
thereof) shall have consented to the assertion of such indemnification claim or
the exercise of such other remedies. Notwithstanding the foregoing, nothing in
this Agreement shall release either party of any Liability for fraud.

8. GENERAL PROVISIONS.

8.1 Notices. Any notice or other communication permitted or required to be given
hereunder will be in writing, and sent by reputable courier service (with proof
of delivery), by hand delivery or by facsimile (followed by delivery by courier
service (with proof of delivery) or by hand delivery), addressed as follows:

 

If to Purchaser:   

Forever 21 Retail, Inc.

2001 Alameda Street

Los Angeles, California 90058

Attention: Do Won Chang

Fax No.: (213) 741-8860

With copies to

(which copy shall

not constitute notice):

  

Jeffer, Mangels, Butler & Marmaro LLP

1900 Avenue of the Stars, 7th Floor

Los Angeles, California 90067

Attention: Barry L. Burten, Esq.

Fax No.: (310) 712-3359

If to the Company:   

Charlotte Russe, Inc.

4645 Morena Boulevard

San Diego, CA 92117

Attention: Mark A. Hoffman

Fax No.: (858) 875-0345

With copies to

(which copy shall not constitute

notice):

  

Cooley Godward LLP

4401 Eastgate Mall

San Diego, California 92121

Attention: Frederick T. Muto

Fax No.: (858) 550-6420

or to such other address as any party will specify by written notice so given,
and such notice will be deemed to have been delivered as of the date so
telecommunicated or delivered by hand or courier service.

 

21



--------------------------------------------------------------------------------

8.2 Arbitration. The parties agree that any dispute, controversy or claim
arising out of, relating to, or in connection with this Agreement including,
without limitation, the provisions regarding indemnification under Section 7
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules for binding arbitration in
Los Angeles, California by a single arbitrator. The arbitrator may grant
injunctions or other relief in such dispute or controversy. All awards of the
arbitrator shall be binding and non-appealable. Judgment upon the award of the
arbitrator may be entered in any court having jurisdiction. The arbitrator shall
apply California law to the merits of any dispute or claims, without reference
to the rules of conflicts of law applicable therein. Suits to compel or enjoin
arbitration or to determine the applicability or legality of arbitration shall
be brought in Superior Court for the State of California located in Los Angeles
County. Notwithstanding the foregoing, no party to this Agreement shall be
precluded from applying to a proper court for injunctive relief by reason of the
prior or subsequent commencement of an arbitration proceeding as herein
provided. The prevailing party in any arbitration shall be entitled to receive
its reasonable attorneys’ fees and costs from the other party as awarded by the
arbitrator.

8.3 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder will be assigned to a third party by the
Company or Purchaser (whether by operation of Law or otherwise) without the
prior written consent of the other party hereto; provided, however, Purchaser
may assign this Agreement or its rights or obligations hereunder to an Affiliate
of Purchaser without the consent of the Company if Purchaser and the Parent
remain liable for their obligations under this Agreement and the Guarantee,
respectively. Any assignment not made in accordance with the foregoing shall be
null and void. Subject to this Section 8.3, this Agreement will be binding upon
and will inure to the benefit of the parties hereto and their respective
successors and assigns. Notwithstanding anything contained in this Agreement to
the contrary, nothing in this Agreement, expressed or implied, is intended to
confer on any Person other than the parties hereto or their respective heirs,
successors, executors, administrators and assigns any rights, remedies,
obligations or Liabilities under or by reason of this Agreement.

8.4 Entire Agreement. This Agreement and the exhibits and schedules hereto, and
any documents delivered by the parties in connection herewith or therewith,
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings (both
written and oral) between the parties with respect thereto.

8.5 Expenses. Each party to this Agreement shall pay its own costs and expenses
(including attorneys’ and accountants’ fees) incurred in connection with the
negotiation, execution and performance of this Agreement.

8.6 Amendment. This Agreement may only be amended by an instrument in writing
signed by each of the Company and Purchaser.

8.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.

8.8 Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which when so executed and delivered will be an
original, with the same effect as if the signature thereto were upon the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by one, but together signed by both of the parties hereto. A facsimile
copy of a signature page shall be deemed to be an original signature page.

 

22



--------------------------------------------------------------------------------

8.9 Specific Performance. The Company and Purchaser acknowledge and agree that
in the event of any breach of this Agreement, each non-breaching party would be
irreparably and immediately harmed and could not be made whole by monetary
damages. Therefore, each party agrees to the granting of specific performance of
this Agreement and injunctive or other equitable relief in favor of the other
party as a remedy for any such breach without proof of actual damages. The
Company and Purchaser (a) hereby waive, in any action for specific performance,
the defense of adequacy of a remedy at law and any requirement for the securing
or posting of any bond in connection with any such remedy and (b) shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement in any action
instituted in accordance with this Section 8.9. The remedy provided for in this
Section 8.9 shall not be deemed to be the exclusive remedy for a party’s breach
of this Agreement, but shall be in addition to all other remedies available at
law or equity to the other parties.

8.10 Headings. Headings of the Sections of this Agreement are for the
convenience of the parties only, and will be given no substantive or
interpretive effect whatsoever.

8.11 Interpretations. When a reference is made in this Agreement to a Section,
Exhibit or Schedule such reference will be to a Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they will be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import when used in this
Agreement will refer to this Agreement as a whole and not to any particular
provision of this Agreement. All terms used herein with initial capital letters
have the meanings ascribed to them herein and all terms defined in this
Agreement will have such defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. References to a Person include such Person’s
permitted successors and assigns.

8.12 Waivers. Except as provided in this Agreement, no action taken pursuant to
this Agreement, including any investigation by or on behalf of either party,
will be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained in this Agreement. The waiver by either party hereto of a breach of
any provision hereunder will not operate or be construed as a waiver of any
prior or subsequent breach of the same or any other provision hereunder.

 

23



--------------------------------------------------------------------------------

8.13 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable.

8.14 WAIVER OF JURY TRIAL. SUBJECT TO THE LIMITATIONS ON COURT PROCEEDINGS OR
ACTIONS SET FORTH IN SECTION 8.2 ABOVE AND TO THE EXTENT ALLOWABLE UNDER
APPLICABLE LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN
CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.15 Remedies Not Cumulative; No Strict Construction. No remedy or election
under this Agreement is exclusive, but rather, to the extent permitted by
applicable law, each such remedy and election is cumulative with all other
remedies at law or in equity. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

8.16 Attorneys’ Fees. The prevailing party(ies) in any Proceeding relating to
the enforcement or interpretation of this Agreement may recover from the
unsuccessful party(ies) all costs, and actual attorneys’ fees (including expert
witness and other consultants’ fees and costs) relating to or arising out of
(a) the Proceeding (whether or not the Proceeding proceeds to judgment), and
(b) any post-judgment or post-award proceeding including one to enforce or
collect any judgment or award resulting from the Proceeding. All such judgments
and awards will contain a specific provision for the recovery of all such
subsequently incurred costs, expenses, and actual attorney’s fees.

***

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement and caused the same to duly deliver
this Agreement on their behalf on the day and year first written above.

 

THE COMPANY

 

CHARLOTTE RUSSE, INC.

By:   /s/ Mark A. Hoffman  

Name: Mark A. Hoffman

Title: Senior Executive Vice President and

Chief Operating Officer

PURCHASER

 

FOREVER 21 RETAIL, INC.

By:   /s/ Do Won Chang  

Name: Do Won Chang

Title: President and Chief Executive Officer

[SIGNATURE PAGE TO PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1

INITIAL LEASED FACILITIES

 

LOCATION

   LANDLORD   

STREET ADDRESS

   CITY    STATE    ZIP

Sherman Oaks

   Westfield    14006 Riverside Drive, Space #35    Sherman Oaks    CA    91423

Garden State Plaza

   Westfield    1 Garden State Plaza, Space # C-7    Paramus    NJ    07652

Arizona Mills

   Mills    5000 Arizona Mills Circle, Space #620    Tempe    AZ    85282

Mill Creek/Mall of Georgia

   Simon    3333 Buford Drive, Space #1092    Buford    GA    30519

Water Tower Place

   General Growth    845 North Michigan Avenue, Space #410    Chicago    IL   
60611

Stonebriar Centre

   General Growth    2601 Preston Road, Space #1046    Frisco    TX    75034

Danbury Fair

   Macerich    7 Backus Avenue, Space #F110-111    Danbury    CT    06810

Town Ctr. @ Boca Raton

   Simon    6000 West Glades Road, Space #1031A    Boca Raton    FL    33431

Valley Fair

   Westfield    2855 Stevens Creek Blvd., Suite #2529    San Jose    CA    95050

Freehold Raceway Mall

   Macerich    3710 Route 9, Space #G-100    Freehold    NJ    07728

La Cumbre Plaza

   Macerich    120 South Hope Avenue, Space #F-118    Santa Barbara    CA   
93105

Orland Square

   Simon    436 Orland Square, Space #D08    Orland Park    IL    60462

Miami International

   Simon    1455 NW 107 Avenue, Space #244    Miami    FL    33172

Chandler Fashion Center

   Macerich    3111 West Chandler Blvd., Space #1032    Chandler    AZ    85226

Robinson Town Centre

   Forest City    100 Robinson Centre Dr., Space #1230    Pittsburgh    PA   
15205

Brandon Town Center

   Westfield    459 Brandon Town Center, Space #446    Brandon    FL    33511

Mayfair Mall

   General Growth    2500 North Mayfair Road, Space # 624    Wauwatosa    WI   
53226

Tri-County Mall

   Thor    11700 Princeton Pike, Space D203    Cincinnati    OH    45246-2519

Monmouth Mall

   Vornado Realty
Trust   

1230 Monmouth Mall, Route 35,

Space 2142/2144

   Monmouth    NJ    07724

Colorado Mills

   Mills    1500 W. Colfax Avenue, Space 263    Lakewood    CO    80401

Fox Valley

   Westfield    195 Fox Valley Center Space B9A    Aurora    IL    60504

Dallas Galleria

   General Growth    13350 Dallas Parkway, Space 2530    Dallas    TX    75240

Discover Mills

   Mills    5900 Sugarloaf Parkway, Space 242    Lawrenceville    GA    30043

Mall at Rockingham

   Simon   

99 Rockingham Park Boulevard,

Space E-127A

   Salem    NH    03079

 

Schedule 1.1



--------------------------------------------------------------------------------

SCHEDULE 1.2

ADDITIONAL LEASED FACILITIES

 

LOCATION

   LANDLORD   

STREET ADDRESS

   CITY    STATE    ZIP

Beverly Center

   Taubman    121 North La Cienega, Space #684    Los Angeles    CA    90048

Palisades Center

   Pyramid    1532 Palisades Center Drive    West Nyack    NY    10994

Boulevard Mall

   General Growth    3570 South Maryland Parkway    Las Vegas    NV    89109

Mission Viejo

   Simon    624A The Shops at Mission Viejo    Mission Viejo    CA    92691

Florida Mall

   Simon    8001 South Orange Blossom Trail, Space #1214    Orlando    FL   
32809

Crossgates Mall

   Pyramid    1 Crossgates Mall Road, Space #D107    Albany    NY    12203

Emerald Square Mall

   Simon    999 South Washington, Space #W-149    North Attleboro    MA    02760

Mall of America

   Simon    60 East Broadway, Space #N120    Bloomington    MN    55425

Woodbridge Mall

   General Growth    393 Woodbridge Center Drive    Woodbridge    NJ    07095

King of Prussia

   Simon    160 N. Gulph Road, Suite 2322    King of Prussia    PA    19406

West County Mall

   Westfield    26 West County Center, Space #1080    Des Peres    MO    63131

Fashion Show

   General Growth    3200 Las Vegas Blvd. So., Space # 1000    Las Vegas    NV
   89109-2692

Woodfield Mall

   Taubman    5 Woodfield Mall, Space #102    Schaumburg    IL    60173

Pembroke Lakes

   General Growth    11401 Pines Blvd, Space 552    Pembroke Pines    FL   
33026

Montgomery Mall

   Westfield    7101 Democracy Blvd, Space 2036    Bethesda    MD    20817

Parks Arlington

   General Growth    3811 South Cooper Street, Space 1150    Arlington    TX   
76015

Twelve Oaks

   Taubman    27500 Novi Road, Space D265    Novi    MI    48377

Town Center at Cobb

   Simon    400 Ernest W. Barrett Parkway, Sp#M-12A    Kennesaw    GA    30144

Fair Oaks

   Taubman    11750 Fair Oaks, Sp# 127    Fairfax    VA    22033

Jordan Creek Town Center

   General Growth    101 Jordan Creek Parkway, Sp# 1050    West Des
Moines    IA    50266

 

Schedule 1.2



--------------------------------------------------------------------------------

SCHEDULE 1.1.2

TELEPHONE NUMBERS

 

Provider

  

LOCATION

  

PHONE

  

FAX

AT&T

   Sherman Oaks    818-995-7688    818-995-0447

AT&T

   Beverly Center    310-657-2072    310-657-2257

AT&T

   Garden State Plaza    201-843-0477    201-843-8396

AT&T

   Arizona Mills    480-456-8838    480-456-8970

AT&T

   Palisades Center    845-348-9801    845-348-0826

AT&T

   Boulevard Mall    702-650-6521    702-650-6567

AT&T

   Mill Creek/Mall of Georgia    678-482-7114    678-482-7117

AT&T

   Water Tower Place    312-867-0220    312-867-0232

AT&T

   Mission Viejo    949-364-2001    949-364-2005

AT&T

   Florida Mall    407-854-9969    407-854-9975

Aubeta

   Crossgates Mall    518-452-7054    518-464-9534

Aubeta

   Stonebriar Centre    972-668-0375    972-668-0377

AT&T

   Emerald Square Mall    508-695-7744    508-695-9735

AT&T

   Danbury Fair    203-207-9999    203-798-9278

Aubeta

   Town Ctr. @ Boca Raton    561-394-0281    561-394-3078

Aubeta

   Valley Fair    408-416-0005    408-416-0034

AT&T

   Freehold Raceway Mall    732-625-8201    732-625-8203

Aubeta

   La Cumbre Plaza    805-569-5799    805-569-5539

Aubeta

   Mall of America    952-883-0200    952-883-0272

AT&T

   Orland Square    708-349-9840    708-349-9825

AT&T

   Miami International    305-594-4441    305-594-4460

AT&T

   Chandler Fashion Center    480-786-4924    480-786-4874

AT&T

   Robinson Town Centre    412-787-0211    412-787-0616

AT&T

   Woodbridge Mall    732-726-8700    732-726-1913

AT&T

   King of Prussia    610-992-9676    610-992-9351

Aubeta

   Brandon Town Center    813-643-4276    813-643-6128

AT&T

   West County Mall    314-966-6166    314-966-5005

AT&T

   Fashion Show    702-732-0478    702-732-2149

AT&T

   Mayfair Mall    414-302-0109    414-302-0120

Aubeta

   Woodfield Mall    847-619-5879    847-619-3497

Aubeta

   Tri-County Mall    513-671-1972    513-671-2691

AT&T

   Monmouth Mall    732-542-8324    732-542-8326

Aubeta

   Pembroke Lakes    954-431-1232    954-431-2517

AT&T

   Colorado Mills    303-271-1220    303-271-1167

AT&T

   Fox Valley    630-375-0776    630-375-5891

AT&T

   Montgomery Mall    301-767-8928    301-767-0655

AT&T

   Parks Arlington    817-557-3317    817-557-6852

Aubeta

   Dallas Galleria    972-980-6556    972-980-8246

Aubeta

   Discover Mills    678-847-6480    678-847-6482

AT&T

   Twelve Oaks    248-348-4648    248-348-4665

AT&T

   Town Center at Cobb    678-331-1615    678-331-1617

Aubeta

   Fair Oaks    703-591-7822    703-591-7824

AT&T

   Jordan Creek Town Center    515-221-9173    515-221-9175

AT&T

   Mall at Rockingham    603-893-5891    603-893-3278

 

Schedule 1.2.1



--------------------------------------------------------------------------------

SCHEDULE 3.7

REQUIRED CONSENTS

 

LOCATION

  

LANDLORD CONSENT

Sherman Oaks

   Westfield

Beverly Center

   Taubman

Garden State Plaza

   Westfield

Arizona Mills

   Mills

Palisades Center

   Pyramid

Boulevard Mall

   General Growth

Mill Creek/Mall of Georgia

   Simon

Water Tower Place

   General Growth

Mission Viejo

   Simon

Florida Mall

   Simon

Crossgates Mall

   Pyramid

Stonebriar Centre

   General Growth

Emerald Square Mall

   Simon

Danbury Fair

   Macerich

Town Ctr. @ Boca Raton

   Simon

Valley Fair

   Westfield

Freehold Raceway Mall

   Macerich

La Cumbre Plaza

   Macerich

Mall of America

   Simon

Orland Square

   Simon

Miami International

   Simon

Chandler Fashion Center

   Macerich

Robinson Town Centre

   Forest City

Woodbridge Mall

   General Growth

King of Prussia

   Simon

Brandon Town Center

   Westfield

West County Mall

   Westfield

Fashion Show

   General Growth

Mayfair Mall

   General Growth

Woodfield Mall

   Taubman

Tri-County Mall

   Thor

Monmouth Mall

   Vornado Realty Trust

Pembroke Lakes

   General Growth

Colorado Mills

   Mills

Fox Valley

   Westfield

Montgomery Mall

   Westfield

Parks Arlington

   General Growth

Dallas Galleria

   General Growth

Discover Mills

   Mills

Twelve Oaks

   Taubman

Town Center at Cobb

   Simon

Fair Oaks

   Taubman

Jordan Creek Town Center

   General Growth

Mall at Rockingham

   Simon

 

Schedule 3.7



--------------------------------------------------------------------------------

SCHEDULE 3.10.1

LEASE EXCEPTIONS

None.

 

Schedule 3.10.1



--------------------------------------------------------------------------------

SCHEDULE 5.1.1

EXCLUDED RAMPAGE STORE EMPLOYEES

 

State

  

Name – Full

  

Job Code Description

CA

   PADUA, CHEVETTE B.    SENIOR ASSOCIATE

CA

   COPPOLINO, LAUREN J.    ASSOCIATE STORE

NJ

   CARVALHO, TERESA G.    ASSOCIATE STORE

AZ

   COLADONATO, NICOLE    STORE MANAGER

AZ

   DE FENZA, CHRISTINA E.    ASST STORE MANAGER

AZ

   VALLEJO, KELLY    STORE MANAGER

AZ

   HAWKINS, MELISSA S.    STORE MANAGER

IL

   BECK, AMANDA C.    ASSOCIATE STORE

IL

   CORTESE, JESSICA J.    ASSOCIATE STORE

TX

   KOMINIAK, CRYSTAL M.    STORE MANAGER

CT

   ASHLEY, NICOLE M.    STORE MANAGER

CT

   SALAS, EVELYN    SENIOR ASSOCIATE

FL

   DAMICO, SHANNONROSE    ASSOCIATE STORE

CA

   SIERRA, ELIZABETH    STORE MANAGER

CA

   DIEP, MY T.    ASSOCIATE STORE

CA

   AMES, AMY N.    ASSOCIATE STORE

NJ

   JACKSON, ROSA    STORE MANAGER

IL

   VELASCO, MELISSA A.    SENIOR ASSOCIATE

FL

   ROMERO, DAVID P.    SENIOR ASSOCIATE

AZ

   DE CARVALHO, CARLA A.    STORE MANAGER

AZ

   RIOS, EVA E.    STORE MANAGER

AZ

   MOLCZAN, LINDA    ASSOCIATE STORE

PA

   EDWARDS, KRISTY A.    ASSOCIATE STORE

PA

   HENDRIX, JENNIFER M.    ASSOCIATE STORE

PA

   TOTH, TRACY E.    ASSOCIATE STORE

PA

   REYES, SHANNON K.    ASSOCIATE STORE

OH

   SWENSON, LINDSAY M.    STORE MANAGER

OH

   CRUZ, ANNA M.    SENIOR ASSOCIATE

OH

   MC ELROY, HEATHER L.    ASSOCIATE STORE

NJ

   VITUCCI, ANGELA M.    STORE MANAGER

NJ

   CANO, MICHELLE Y.    STORE MANAGER

NJ

   BURTON, JULIENNE D.    STORE MANAGER

NJ

   LARA, VANESSA    ASSOCIATE STORE

NY

   MILES, LINDSEY A.    SENIOR ASSOCIATE

CO

   BOWENS, RACQUEL C.    STORE MANAGER

CO

   MARTIN, AMY D.    SENIOR ASSOCIATE

IL

   BARTKUTE, EVELINA    ASSOCIATE STORE

IL

   FULTON, KELLEIGH    ASSOCIATE STORE

GA

   MARSH, JESSICA D.    ASSOCIATE STORE

NH

   SCROCCA, JODI S.    STORE MANAGER

NH

   HUDSON, ASHLEY M.    ASSOCIATE STORE

NH

   WESTMORE, JENNIFER M.    ASSOCIATE STORE

 

Schedule 5.1.1



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Actions” means any claim, action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Entity or any
arbitrator or arbitration panel.

“Acquired Assets” has the meaning set forth in Section 1.1 of this Agreement.

“Additional Leased Facilities” or “Additional Leased Facility” has the meaning
set forth in the third “Whereas” clause to this Agreement.

“Affiliate” of any Person means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person; and, for the purposes of this definition
only, “control” (including the terms “controlling”, “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management, policies or activities of a
Person whether through the ownership of securities, by contract or agency or
otherwise.

“Agreement” has the meaning set forth in the introduction to this Agreement.

“Apportioned Items” has the meaning set forth in Section 1.6.4.

“Approval Costs” means any fees, costs, penalties, expenses or other
consideration required by landlords or any other party to any Assumed Contract
in connection with such party’s execution and delivery of a Required Consent
with respect to such Assumed Contract.

“Assumed Contracts” has the meaning set forth in Section 1.1.2.

“Assumed Liabilities” has the meaning set forth in Section 1.4.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday (as
defined in Rule 9006(a) of the Federal Rules of Bankruptcy Procedure).

“Claim” has the meaning set forth in Section 7.1.5.

“Claim Notice” has the meaning set forth in Section 7.1.5.

“COBRA” means Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

“Company” has the meaning set forth in the introduction to this Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

“Company Contract Breach” means any breach or default of a Lease which may occur
before or after the Initial Effective Date or the Second Effective Date, as the
case may be; provided that the breach or default arises out of or relates to any
action or failure to act by the Company which initially occurred on or before
such Effective Date, even though the actions or failure to act may continue
after such Effective Date.

“Company Transfer Deliveries” has the meaning set forth in Section 2.2.2.

“Company Transfer Obligations” has the meaning set forth in Section 1.2.2.

“Damages” means demands, claims, actions or causes of action, assessments,
losses, damages, liabilities, obligations, costs and expenses (including without
limitation reasonable fees and expenses of counsel).

“Designated Party” has the meaning set forth in Section 7.3.1.

“Effective Date” has the meaning set forth in Section 2.1.5.

“Employee Obligations” means any Liabilities to Rampage Store Employees arising
or accruing on or prior to the Initial Effective Date or the Second Effective
Date, as the case may be, including wages, payment for accrued but unused
vacations (regardless of whether the applicable Company policy provides for such
payment), workers’ compensation, employee benefits, Liabilities under any
collective bargaining agreement, Liabilities under any Plan, Liabilities under
the WARN Act, workers’ compensation Liabilities, Liabilities arising under the
COBRA, severance, retention and bonus payments, withholding and reporting
obligations, all Laws relating to the employment of labor and the employer’s
share of payroll or other employment taxes and all other obligations arising
under applicable Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” has the meaning set forth in Section 1.9.

“Escrow Agreement” has the meaning set forth in Section 1.9.

“Escrowed Funds” has the meaning set forth in Section 1.9.

“Excluded Assets” has the meaning set forth in Section 1.3.

“Excluded Representations” has the meaning set forth in Section 7.1.2.

“Execution Date” has the meaning set forth in the introduction to this
Agreement.

“Expiration Date” has the meaning set forth in Section 7.1.2.

“FF&E” has the meaning set forth in the first “Whereas” clause to this
Agreement.

“Good Faith Deposit” means the amount of Two Hundred and Fifty Thousand Dollars
($250,000) deposited with the Company by Purchaser on or about May 4, 2006
pursuant to the terms of that certain Letter of Intent dated April 28, 2006
between the Company and Purchaser.

 

Exhibit A



--------------------------------------------------------------------------------

“Governmental Entity” shall mean any (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature, (b) federal, state, local, municipal, foreign or
other government, (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Entity and any court or other
tribunal), (d) multi-national organization or body or (e) individual, Entity or
body exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

“Guarantee” has the meaning set forth in Section 1.9.

“Hazardous Substance” means any material presently listed, defined, designated
or classified as hazardous, toxic or radioactive, under any federal, state or
local law, statute, ordinance, rule, regulation or code, and any license,
permit, authorization or court order, judgment, decree or injunction to which
the Company or the Acquired Assets is subject related to the use, storage,
recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of pollutants or toxic or hazardous
substances, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, 42 U.S.C. Section 9601, et
seq.; the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
Section 6901, et seq.; the Clean Air Act, as amended, 42 U.S.C. Section 7401, et
seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C.
Section 1251, et seq.; the Toxic Substances Control Act, as amended, 125 U.S.C.
Section 1251, et seq.; the Emergency Planning and Community Right to Know Act,
42 U.S.C. Section 11001, et seq.; and the Safe Drinking Water Act, 42 U.S.C.
Section 300f, et seq., whether by type or by quantity, and petroleum or any
derivative or by-product thereof.

“Indemnitee” means the party seeking indemnification pursuant to Section 7.

“Indemnitor” means the party against whom indemnification is sought pursuant to
Section 7.

“Individual Store Purchase Price” means the purchase price in the amount of
Three Hundred and Twenty Five Thousand Dollars and no Cents ($325,000.00) for
each Rampage Store and related FF&E acquired by Purchaser pursuant to this
Agreement.

“Initial Effective Date” has the meaning set forth in Section 2.1.1.

“Initial Effective Date Company Transfer Deliveries” has the meaning set forth
in Section 2.2.1.

“Initial Leased Facilities” or “Initial Leased Facility” has the meaning set
forth in the second “Whereas” clause to this Agreement.

“Knowledge” means (a) as to Purchaser, the knowledge of the officers of
Purchaser and (b) as to the Company, the knowledge of the officers of the
Company.

“Landlord’s Assignment and Consent” has the meaning set forth in
Section 2.2.1(iv).

“Law” means any domestic or foreign statute, rule, regulation or other legal
requirement.

 

Exhibit A



--------------------------------------------------------------------------------

“Leased Facilities” or “Leased Facility” has the meaning set forth in the third
“Whereas” clause to this Agreement.

“Leases” has the meaning set forth in Section 1.1.1.

“Liability” shall mean any debt, commitment, obligation, duty or liability of
any nature (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, potential, implied, vicarious,
derivative, joint, several or secondary liability), regardless of whether such
debt, obligation, duty or liability would be required to be disclosed on a
balance sheet prepared in accordance with generally accepted accounting
principles and regardless of whether such debt, obligation, duty or liability is
immediately due and payable; including without limitation those arising under
common law, statute, contract or otherwise.

“Licenses and Permits” means all (a) permits, licenses, certificates,
franchises, concessions, approvals, consents, ratifications, permissions,
clearances, confirmations, endorsements, waivers, certifications, designations,
ratings, registrations, qualifications or authorizations issued, granted, given
or otherwise made available by or under the authority of any Governmental Entity
or pursuant to any Law or legal requirement or (b) right under any contract with
any Governmental Entity which relate to, or are necessary to conduct Company’s
business at the Leased Facilities or to own the Acquired Assets.

“Liens” shall mean any mortgage, pledge, hypothecation, claim, security
interest, encumbrance, lease, sublease, license, occupancy agreement, adverse
claim or interest, easement, covenant, encroachment, title defect, title
retention agreement, voting trust agreement, equity, option, lien, right of
first refusal, charge or other restrictions or limitations of any nature
whatsoever.

“Order” shall mean any (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court, administrative agency or other Governmental
Entity or any arbitrator or arbitration panel in connection with any Proceeding
or (b) contract with any Governmental Entity entered into in connection with any
Proceeding.

“Parent” shall have the mean set forth in the introduction to this Agreement.

“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Entity or other entity or organization.

“Plan” means each deferred compensation and each bonus or other incentive
compensation, stock purchase, stock option and other equity compensation plan,
program, agreement or arrangement; each severance or termination pay, medical;
surgical, hospitalization, life insurance and other “welfare” plan, fund or
program (within the meaning of Section 3(1) of ERISA); each profit-sharing,
stock bonus or other “pension” plan, fund or program (within the meaning of
Section 3(2) of ERISA); each employment, termination, retention or severance
plan, agreement or arrangement; and each other employee benefit plan, fund,
program, agreement or arrangement, in each case, that is sponsored, maintained
or contributed to or required to be contributed to by the Company or an ERISA
Affiliate, that together with the Company would be deemed a “single employer”
within the meaning of Section 4001(b) of ERISA, or to which the Company or an
ERISA Affiliate is party, whether written or oral, for the benefit of any
employee or former employee of the Company or any former Subsidiary of the
Company.

 

Exhibit A



--------------------------------------------------------------------------------

“Proceeding” means any litigation, arbitration, bankruptcy, insolvency or other
proceeding.

“Purchase Price” has the meaning set forth in Section 1.2.

“Purchaser” has the meaning set forth in the introduction to this Agreement.

“Rampage Stores” has the meaning set forth in the first “Whereas” clause to this
Agreement.

“Rampage Store Employees” means any past or current employee of the Company
employed at the Leased Facilities on or prior to the Initial Effective Date or
the Second Effective Date, as the case may be.

“Required Consents” has the meaning set forth in Section 3.7.

“Retained Liabilities” has the meaning set forth in Section 1.5.

“Second Effective Date” has the meaning set forth in Section 2.1.2.

“Second Effective Date Company Transfer Deliveries” has the meaning set forth in
Section 2.2.2.

“Tax” or “Taxes” means any taxes, including all Federal, state, local, foreign
and other income, gross receipts, franchise, capital stock, royalty,
withholding, payroll, social security, unemployment, disability, real property,
personal property, sales, use, ad valorem, excise, transfer, profits, license,
customs, estimated, severance, stamp, occupation and any other taxes, including
any interest, penalties or additions on or to the foregoing.

“Third Parties” means any Person other than the Company, Purchaser or any of
their respective Affiliates.

“Third Party Recoveries” has the meaning set forth in Section 7.2.3.

“Transaction Documents” means this Agreement, the Exhibits attached hereto, the
Schedules delivered pursuant hereto, the items delivered on the applicable
Effective Date pursuant to Sections 2.2.1(ii) through 2.2.1(vi) or 2.2.2(ii)
through 2.2.2(vi), as applicable.

“Transferred Books and Records” has the meaning set forth in Section 1.1.5.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, and any similar Law relating to plant closings and layoffs.

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

RAMPAGE STORES

 

LOCATION

   LANDLORD   

STREET ADDRESS

   CITY    STATE    ZIP

Sherman Oaks

   Westfield    14006 Riverside Drive, Space #35    Sherman Oaks    CA    91423

Beverly Center

   Taubman    121 North La Cienega, Space #684    Los Angeles    CA    90048

Garden State Plaza

   Westfield    1 Garden State Plaza, Space # C-7    Paramus    NJ    07652

Arizona Mills

   Mills    5000 Arizona Mills Circle, Space #620    Tempe    AZ    85282

Palisades Center

   Pyramid    1532 Palisades Center Drive    West Nyack    NY    10994

Boulevard Mall

   General Growth    3570 South Maryland Parkway    Las Vegas    NV    89109

Mill Creek/Mall of Georgia

   Simon    3333 Buford Drive, Space #1092    Buford    GA    30519

Water Tower Place

   General Growth    845 North Michigan Avenue, Space #410    Chicago    IL   
60611

Mission Viejo

   Simon    624A The Shops at Mission Viejo    Mission Viejo    CA    92691

Florida Mall

   Simon    8001 South Orange Blossom Trail, Space #1214    Orlando    FL   
32809

Crossgates Mall

   Pyramid    1 Crossgates Mall Road, Space #D107    Albany    NY    12203

Stonebriar Centre

   General Growth    2601 Preston Road, Space #1046    Frisco    TX    75034

Emerald Square Mall

   Simon    999 South Washington, Space #W-149    North Attleboro    MA    02760

Danbury Fair

   Macerich    7 Backus Avenue, Space #F110-111    Danbury    CT    06810

Town Ctr. @ Boca Raton

   Simon    6000 West Glades Road, Space #1031A    Boca Raton    FL    33431

Valley Fair

   Westfield    2855 Stevens Creek Blvd., Suite #2529    San Jose    CA    95050

Freehold Raceway Mall

   Macerich    3710 Route 9, Space #G-100    Freehold    NJ    07728

La Cumbre Plaza

   Macerich    120 South Hope Avenue, Space #F-118    Santa Barbara    CA   
93105

Mall of America

   Simon    60 East Broadway, Space #N120    Bloomington    MN    55425

Orland Square

   Simon    436 Orland Square, Space #D08    Orland Park    IL    60462

Miami International

   Simon    1455 NW 107 Avenue, Space #244    Miami    FL    33172

Chandler Fashion Center

   Macerich    3111 West Chandler Blvd., Space #1032    Chandler    AZ    85226

Robinson Town Centre

   Forest City    100 Robinson Centre Dr., Space #1230    Pittsburgh    PA   
15205

Woodbridge Mall

   General Growth    393 Woodbridge Center Drive    Woodbridge    NJ    07095

King of Prussia

   Simon    160 N. Gulph Road, Suite 2322    King of Prussia    PA    19406

Brandon Town Center

   Westfield    459 Brandon Town Center, Space #446    Brandon    FL    33511

West County Mall

   Westfield    26 West County Center, Space #1080    Des Peres    MO    63131

Fashion Show

   General Growth    3200 Las Vegas Blvd. So., Space # 1000    Las Vegas    NV
   89109-2692

Mayfair Mall

   General Growth    2500 North Mayfair Road, Space # 624    Wauwatosa    WI   
53226

Woodfield Mall

   Taubman    5 Woodfield Mall, Space #102    Schaumburg    IL    60173

Tri-County Mall

   Thor    11700 Princeton Pike, Space D203    Cincinnati    OH    45246-2519

Monmouth Mall

   Vornado Realty
Trust    1230 Monmouth Mall, Route 35, Space 2142/2144    Monmouth    NJ   
07724

Pembroke Lakes

   General Growth    11401 Pines Blvd, Space 552    Pembroke Pines    FL   
33026

 

Exhibit B



--------------------------------------------------------------------------------

LOCATION

   LANDLORD   

STREET ADDRESS

   CITY    STATE    ZIP

Colorado Mills

   Mills    1500 W. Colfax Avenue, Space 263    Lakewood    CO    80401

Fox Valley

   Westfield    195 Fox Valley Center Space B9A    Aurora    IL    60504

Montgomery Mall

   Westfield    7101 Democracy Blvd, Space 2036    Bethesda    MD    20817

Parks Arlington

   General Growth    3811 South Cooper Street, Space 1150    Arlington    TX   
76015

Dallas Galleria

   General Growth    13350 Dallas Parkway, Space 2530    Dallas    TX    75240

Discover Mills

   Mills    5900 Sugarloaf Parkway, Space 242    Lawrenceville    GA    30043

Twelve Oaks

   Taubman    27500 Novi Road, Space D265    Novi    MI    48377

Town Center at Cobb

   Simon   

400 Ernest W. Barrett Parkway,

Sp#M-12A

   Kennesaw    GA    30144

Fair Oaks

   Taubman    11750 Fair Oaks, Sp# 127    Fairfax    VA    22033

Jordan Creek Town Center

   General Growth    101 Jordan Creek Parkway, Sp# 1050    West Des
Moines    IA    50266

Mall at Rockingham

   Simon    99 Rockingham Park Boulevard, Space E-127A    Salem    NH    03079

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

ASSUMED CONTRACTS

None.

 

Exhibit C